ORDER OF PUBLIC REPRIMAND
Upon motion of the Kentucky Bar Association pursuant to SCR 3.435, an Order was entered by this Court on February 14, 1991, for respondent to inform the Court and show cause on or before March 27, 1991, why reciprocal discipline should not be imposed. The response which was filed neither raised a lack of jurisdiction or fraud in the Order of the state disciplinary proceedings nor that the misconduct established warranted substantially different discipline in this state.
It is hereby ordered that respondent, Thomas William Goodman, Jr., be, and he hereby is, issued a public reprimand for misconduct and being the identical discipline imposed upon the respondent by Ordered entered December 4, 1990, by the Virginia State Bar Disciplinary Board.
ENTERED: May 9, 1991.
/s/ Robert F. Stephens Chief Justice